DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 07/31/2020.  
Claims 21-40 are pending.
Claims 1-20 are canceled.
Claims 21-40 are allowed.
Terminal Disclaimer
Terminal Disclaimer filed on 09/21/2021 corresponding to patents 10659252 and 10797910 are accepted.
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given by Mr. Mani Adeli (Reg. No. 39,585) on 09/17/2021.
The application has been amended as follows: 
Please see attached PDF document labeled as: Examiner’s Amendment.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statements dated 08/05/2020, 12/08/2020, 04/06/2021, 07/21/2021, M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 07/31/2020 are acceptable for examination purposes.
REASONS FOR ALLOWANCE
The present invention is directed to specifying and utilizing paths through a network.  Each independent claim identifies the uniquely distinct features: regarding claim 21, based on a type of content carried by the data message flow, selecting a particular path from a plurality of candidate paths that are viable paths through the network to a destination of the data message flow; encapsulating each data message in the flow with a tunnel header that stores a set of hop identifiers identifying a set of hops along the network that define the selected path through the network, in combination with other limitations in the claim.
The closest prior art, Li et al., (US 2016/0308758 A1) disclose conventional way of dynamically configuring flow splitting via software defined network (SDN) signaling instructions. An SDN controller may instruct an ingress network node to split a traffic flow between two or more egress paths, and instruct the ingress network node, and perhaps downstream network nodes to transport portions of the traffic flow in accordance with a forwarding protocol, singularly or in combination, fail to anticipate or render the above features obvious.

Claims 33 encompasses limitations that are similar to claim 21. Thus, claims are allowed based on the same reasoning as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473